 

FILED

OCT oF 2019

Clerk, U $ District Court

IN THE UNITED STATES DISTRICT COURT District a Montana
FOR THE DISTRICT OF MONTANA Billing

BILLINGS DIVISION

MOUNTAN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY, CV 19-72-BLG-SPW

Plaintiff,

ORDER

vs.
TRAVIS STIMPSON,

Defendant.

 

 

Upon review of the Plaintiff's Motion to Vacate Preliminary Pretrial
Conference Order and Reset Deadlines (Doc. 6), and for good cause shown,

IT IS HEREBY ORDERED that the telephonic Preliminary Pretrial
Conference set for Thursday, October 24, 2019 at 9:30 a.m. is VACATED.

IT IS FURTHER ORDERED that the preliminary pretrial deadlines
outlined in the Court’s August 8, 2019 Order (Doc. 5) are VACATED.

IT IS FURTHER ORDERED that the Defendant, Travis Stimpson, shall
obtain counsel by November 4, 2019. If the Defendant is unable to obtain counsel
by November 4, 2019, he shall file a notice with the Court showing why his

attempts to obtain counsel have been unsuccessful.

i
The Court will reset the preliminary pretrial hearing and related deadlines
following the Defendant’s entry of appearance.
The Clerk of Court is directed to notify the parties of the making of this

Order.

DATED this a) lay of October, "Lac

‘SUSAN P. WATTERS
United States District Judge

 
